DETAILED ACTION

This Office action is in response to the amendment filed on 01/17/2022.   Claims 1-7, 9-25 are pending, of which claims 1-3, 9, 11-13, 20-22 are amended, and claim 8 is cancelled by the present amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-12, 15-18, 20-21, 23-24 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Khlat (US Patent or PG Pub. No. 20130106378, hereinafter ‘378).
Claim 1, ‘378 teaches a switched-mode power converter apparatus with ripple attenuation (e.g., see Abstract, [0023], Fig. 3, 11), the apparatus comprising: 
a switching converter (e.g., 24) to receive an input voltage (e.g., Vpower), to convert the input voltage to an output voltage (e.g., Vsupply), and to transmit the output voltage to an output node (e.g., the node of Vsupply, see Fig. 3, 11); 

a ripple attenuation circuit (e.g., C3) coupled to the output node and a configurable voltage source (e.g., the circuits comprising 238, 240, 208, 210, see Fig. 11), 
wherein based on the detected magnitude of the ripple (e.g., the current sense detector 48, see [0091], claims 3, 15, 23, Fig. 11), the configurable voltage source is adjusted to generate a ripple attenuation signal by the ripple attenuation circuit at the output node (e.g., see Abstract, claims 3, 15, 23, Fig. 3, 11).  
Claim 2, ‘378 teaches the limitations of claim 1 as discussed above.  It further teaches that further comprising: a first capacitor (e.g., 200) coupling the ripple attenuation circuit to the output node, wherein the configurable voltage source includes an adjustable current source (e.g., the current passing 238 and 240 respectively) and a second capacitor (e.g., 252, see Fig. 11).  
Claim 20, ‘378 teaches a ripple attenuation circuit (e.g., see Abstract, [0023], Fig. 3, 11), comprising: 
a ripple detector (e.g., 48) to detect a magnitude of a ripple in an output voltage generated at an output node of a switching converter (e.g., the current sensed by 48, the sense signal level of the current sense signal 70 varies in accordance with the ripple variation in the supply current level of the supply current 202, see [0091], claims 3, 15, 23, Fig. 11); 

a first switching device (e.g., 52) coupled to the configurable voltage source and the output node via an inductor (e.g., 40), and a second switching device (e.g., 54) coupled to the output node via the inductor (e.g., see [0023], Fig. 3, 11); 
wherein based on the detected magnitude of the ripple (e.g., the current sense detector 48, see [0091], claims 3, 15, 23, Fig. 11), the configurable voltage source is adjusted to generate a ripple attenuating signal at the output node (e.g., see Abstract, claims 3, 15, 23, Fig. 3, 11).  
Claim 21, ‘378 teaches the limitations of claim 22 as discussed above.  It further teaches that further comprising: a first capacitor (e.g., 200) coupling first switching device to the output node, wherein the configurable voltage source includes an adjustable current source (e.g., the current passing 238 and 240 respectively) and a second capacitor (e.g., 252, see Fig. 11).  
Claim 23, ‘378 teaches the limitations of claim 22 as discussed above.  It further teaches that further comprising: a control circuit to control a timing of the first and second switching devices (e.g., the gate signals of 52 and 54, see Fig. 3), wherein the timing of the first and second switching devices is unsynchronized with a timing of the switching converter (e.g., 238 or 240 are controlled by the operation mode, not the signals of the switching devices 52 and 54, see [0089], Fig. 3, 11).  
Claim 24, ‘378 teaches the limitations of claim 23 as discussed above.  It further teaches that wherein the timing of the first and second switching devices is based at least in part on a magnitude and/or rate of change of the output voltage (e.g., the control 
For method claims 11-12, 15-18, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 10, 19, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khlat (US Patent or PG Pub. No. 20130106378, hereinafter ‘378), in view of Khlat et al. (US Patent or PG Pub. No. 20130141072, hereinafter ‘072). 
Claims 10, 19, and 25, ‘378 teaches the limitations of claim 1 as discussed above.  ‘378 does not explicitly disclose that one or more additional switching converters coupled to the input voltage, wherein the switching converter and the one or more additional switching converters are configured to operate in multi-phase, wherein at least two switching converters share the ripple attenuation circuit. 
‘072 discloses a PHASE RECONFIGURABLE SWITCHING POWER SUPPLY with ripple cancellation (e.g., see Abstract, Fig. 14) further having one additional switching converters coupled to the input voltage, wherein the switching converter and the one additional switching converters are configured to operate in multi-phase, wherein at least two switching converters share the ripple attenuation circuit (e.g., see [0068]-[0070]. Fig. 14).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the switching converter to include the multi-.
Allowable Subject Matter
Claims 3-7, 9, 13-14, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 3-7, 9, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,…… wherein the ripple attenuation circuit comprises a second pair of switching devices, … a second inductor; wherein the configurable voltage source is coupled to an input of one of the switching devices of the attenuation circuit.  
For claims 13-14 the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,…… wherein detecting the ripple comprises measuring a first current through a first inductor in the switching converter, measuring a second current through a second inductor in the ripple attenuating circuit, … calculating the sum of the first and second currents.  
For claim 22, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the ripple detector is further configured to: measure a current through the inductor; measure a second current through a second inductor in the switching converter; sum the currents through the inductors; … calculate a rate of change of the sum.  
Response to Argument
Applicant's arguments filed on 01/17/2022 have been fully considered but are moot in view of the new ground of rejections necessitated by Applicant's current amendment.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-Th 7:30-5:00PM EST, Other F 7:30AM-5:00PM EST.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JUE ZHANG/
Primary Examiner, Art Unit 2838